     Case 2:19-cv-05764-JLS-SP Document 10 Filed 09/06/20 Page 1 of 1 Page ID #:94



 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
 6                         CENTRAL DISTRICT OF CALIFORNIA
 7

 8    BRUCE WANZO, JR.,                     )   Case No. CV 19-5764-JLS (SP)
                                            )
 9                          Petitioner,     )   ORDER ACCEPTING FINDINGS
10                                          )   AND RECOMMENDATION OF
                     v.                     )   UNITED STATES MAGISTRATE
11                                          )   JUDGE
12    CHRISTIAN PFEIFFER, Warden,           )
                                            )
13                         Respondent.      )
14                                          )
15
     x
16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on file,
17   and the Report and Recommendation of the United States Magistrate Judge. Further, the
18   Court has engaged in a de novo review of those portions of the Report to which
19   petitioner has objected. The Court accepts the findings and recommendation of the
20   Magistrate Judge.
21         IT IS THEREFORE ORDERED that Judgment will be entered denying the
22   Petition and dismissing this action with prejudice.
23

24

25   DATED: September 6, 2020                   __________________________________
26                                              HONORABLE JOSEPHINE L. STATON
                                                UNITED STATES DISTRICT JUDGE
27

28
